PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,336,762
Issue Date: May 17, 2022
Application No. 17/250,323
Filing or 371(c) Date: 5 Jan 2021
Attorney Docket No. SAMS13-02483 
:
:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:


This is a decision on the requests for refund received May 17, 2022 and July 6, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140 stating in part that “[t]he QPIDS filed 5/13/2022 did not process correctly (Office error).  Upon the advice of the EBC . . . I am resubmitting the filing.  An ePetition must be accompanied with the appropriate fees to be considered, therefore, we are resubmitting the required fees.”

A review of the Office records for the above-identified application shows that applicant filed an ePetition to Withdraw the Application from Issue on May 13, 2022 and resubmitted on May 17, 2022.  The petitions were not autogranted by the Electronic Filing System.  Petition fees were received for each filing.  A petition decision dismissing the petitions rendered by the Office of Petitions, was mailed on June 29, 2022.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions